DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/22 has been considered by the examiner.

Drawings
The drawings were received on 7/6/22.  These drawings are acceptable.

Claim Objections
Claim 16 is objected to because of the following informalities:  This claim appears to be incomplete and does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-3, 7, 9, 11, 12, and 15 recite the term/phrase “pad pairs” which is not used in the specification. This could be interpreted as the TSV from Paragraph [0011] “The interconnect between die in a 3D stack is provided by Through Silicon Vias (TSVs), which are vertical signaling paths between the bottom and top surfaces of each die.” Or this could be the  TDO, TCO (114-116) and TCI (106) connected to the TCP 122 in Fig. 1 (paragraph [0037]); OR the PTI (102) to PTO (112).  
	However both independent claims 1 and 9 (also dependent claims 7 and 15) recite “signal path which does not include a register” which could be interpreted as a direct connection such as a wire (paragraph [0071]) or just a connection that could be a scan path (including data) that does not go through the instruction register or data register. Since data paths would include scan paths (shift registers or scan latches or the like which could be generally read as registers) it is necessary to clarify applicant’s intent for the wording of these claims in order for the examiner and others to understand what applicant intends to have protected in these claims. The examiner suggests using claim language consistent with the specification to aid understanding.

	Dependent claims 2-8 and 10-20 directly or indirectly depend on the rejected independent claims 1 and 9. As such these claims inherit the 35 U.S.C. 112 issues of the parent claims, and are rejected for the same reasoning. 
	Clarification of the above issues is required in order to perform a proper search and comparison with the prior arts of record, therefore these claims will not be considered with respect to the prior arts. 
EXAMINER’S NOTE:
The examiner requests applicant to call and schedule an interview prior to responding to this office action as it would be helpful to discuss the claim language and aid in examiner understanding of this invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Mooyman-Beck et al. US 2011/0148456 teach a method and device for measuring a signal of a die to be placed within a package. At least one die is mounted on a semiconductor substrate and the substrate includes a chip-type measurement instrument embedded in the semiconductor substrate.

Kim et al. "Interposer design optimization for high frequency signal transmission in passive and active interposer using through silicon via (TSV)," teach a silicon interposer using TSV for multi-gigabit or tens-of-gigabit per second SerDes application in FGPA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111